                 3:20-cv-03233-SEM-TSH # 114    Page 1 of 5
                                                                                 E-FILED
                                                      Monday, 22 March, 2021 08:16:22 PM
                                                            Clerk, U.S. District Court, ILCD

                IN THE UNITED STATES DISTRICT COURT
                FOR THE CENTRAL DISTRICT OF ILLINOIS
                        SPRINGFIELD DIVISION

CHUNG CHUI WAN                         )
                                       )
     Petitioner,                       )
                                       )
           v.                          )       No. 20-cv-3233
                                       )
MICHEL DALE DEBOLT                     )
                                       )
     Respondent.                       )

                                ORDER

SUE E. MYERSCOUGH, U.S. District Judge:

     On March 22, 2021, the Court held a Final Pretrial Conference

with the parties and counsel of record, at which time several

pretrial issues were discussed. The Court made the following

rulings.

     The Court denies Petitioner’s motion in limine no. 1 seeking to

exclude certain opinion testimony of Dr. Alan Jaffe (d/e 93, p. 2).

“An expert may base an opinion on facts or data in the case that the

expert has been made aware of or personally observed.” Fed. R.

Evid. 703. Dr. Jaffe is relying on third party data to support his

expert opinions, which the Court finds proper. Additionally, Dr.




                              Page 1 of 5
                3:20-cv-03233-SEM-TSH # 114   Page 2 of 5




Jaffe’s inadvertent failure to disclose a few articles does not warrant

barring his testimony.

     The Court denies Petitioner’s motion in limine no. 2 –

incorrectly labeled as no. 3 – seeking to preclude non-disclosed

information by Phil C.W. Chan. See d/e 93, p. 2. The Court

understands that Dr. Chan will rely on new information as the

current events in Hong Kong develop. However, Dr. Chan’s

opinions remain the same. Therefore, preclusion is unnecessary.

     The Court grants in part and denies in part Petitioner’s motion

in limine no. 3 seeking to preclude eavesdropping evidence. See

d/e 93, p. 14. While Respondent has produced some of the video

and audio recordings he took of Petitioner and the children, all

video and audio recordings have not been produced. After the

Court’s review of Respondent’s deposition and the briefing on this

issue, the Court does not find any potential illegal conduct. In fact,

Respondent argued in his response to Petitioner’s motion in limine

that the video and audio was not recorded illegally. Neither party

has clearly established Hong Kong or Chinese law on this issue.

Video and audio recordings, not just those useful to Respondent’s

defense, would assist the Court in evaluating all issues in the case.


                             Page 2 of 5
                3:20-cv-03233-SEM-TSH # 114   Page 3 of 5




Therefore, the Court reverses in part its prior Order (d/e 94)

denying Petitioner’s appeal (d/e 86) with respect to Petitioner’s

request for additional video and audio recordings by Respondent.

Respondent is directed to notify the Court on March 23, 2021, prior

to the commencement of trial how many video and audio recordings

exist. The Court is denying in part Petitioner’s motion in limine no.

3 in that Petitioner’s request to bar the video and audio recordings

is denied.

     The Court denies Petitioner’s motion in limine no. 4 seeking to

preclude the document prepared by Barrister Kay K. Chan, which

Respondent intends to introduce as evidence. The Court finds this

evidence useful in evaluating the issues in the case. Moreover,

Federal Rule of Civil Procedure 44.1 allows the Court to “consider

any relevant material or source, including testimony, whether or

not submitted by a party or admissible under the Federal Rules of

Evidence.” Fed. R. Civ. P. 44.1.

     The Court reserves ruling on Respondent’s motion for in

camera interview of minor child (d/e 91).

     The Court denies Respondent’s motion in limine to bar

Petitioner’s rebuttal expert, Dr. Robert Shapiro (d/e 89). Rebuttal


                             Page 3 of 5
                 3:20-cv-03233-SEM-TSH # 114   Page 4 of 5




evidence is used “to contradict, impeach[,] or defuse the impact of

the evidence offered by an adverse party.” Peals v. Terre Haute

Police Dep’t, 535 F.3d 621 (7th Cir. 2008). Dr. Shapiro’s opinions

are being offered to rebut Respondent’s expert, Dr. Jaffe, whose

opinions are being offered in support of Respondent’s affirmative

defenses. The Court finds that Dr. Shapiro’s opinions are proper

rebuttal evidence.

     Petitioner made an oral motion to take the deposition of

Barrister Kay K W Chan and submit a rebuttal report. The Court

grants Petitioner’s oral motion and directs the parties to take the

deposition of Barrister Chan in an expedited fashion at some point

during the trial in this matter. Petitioner is allowed to submit a

brief rebuttal report.

     Over Petitioner’s objection, the Court admits the expert reports

of Drs. Chan (Respondent’s Exhibit No. 155) and Marwah

(Petitioner’s Exhibit No. PX80).

     The Court has also considered the objections to the parties’

deposition designations and rules as follows. The Court overrules

Respondent’s objections (d/e 106-2, pp. 141-43) to Petitioner’s

designations of Michel Debolt’s deposition. The Court also


                              Page 4 of 5
                 3:20-cv-03233-SEM-TSH # 114   Page 5 of 5




overrules Respondent’s objections (d/e 106-2, p. 144) to Petitioner’s

designations of Pen-Yuen Beth Chang’s deposition.

     While designations were not made to Respondent’s deposition

relating to the video and audio recordings made by Respondent1,

the Court overrules Respondent’s objections based on the 5th

Amendment made at his deposition.

     IT IS THEREFORE ORDERED:

     (1) Respondent is DIRECTED to notify the Court prior to the

commencement of the bench trial on March 23, 2021, how many

video and audio recordings exist, which Respondent took of

Petitioner and/or the children.

ENTERED: March 22, 2021

FOR THE COURT:
                              s/ Sue E. Myerscough___
                            SUE E. MYERSCOUGH
                            UNITED STATES DISTRICT JUDGE




1For example, see objection based on 5th Amendment on page 286 of
Respondent Michel Debolt’s deposition.

                               Page 5 of 5
